Order filed, June 19, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00401-CV
                                    ____________

         CAFFE RIBS, INC., A UTAH CORPORATION, ET AL, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee


                     On Appeal from the Co Civil Ct at Law No 3
                                Harris County, Texas
                           Trial Court Cause No. 839502


                                         ORDER

       The reporter’s record in this case was due May 22, 2012, 2012. See Tex. R. App.
P. 35.1. On May 24, 2012, this court granted the court reporters request for extension of
time to file the record until June 21, 2012. To date, the record has not been filed with the
court. Because the reporter’s record was not filed within the time prescribed in the first
request, the court GRANTS your second request and issues the following order.

       We order Laura Cutherell to file the record in this appeal on or before July 23,
2012. No further extension will be entertained absent exceptional circumstances.
The trial and appellate courts are jointly responsible for ensuring that the appellate record
is timely filed. See Tex. R. App. P. 35.3(c). If Laura Cutherell does not timely file the
record as ordered, the Court may issue an order directing the trial court to conduct a
hearing to determine the reason for the failure to file the record.



                                       PER CURIAM